Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Diwinsky (US11273520) in view of Olschowsky (US8628227).
Regarding claim 1, Diwinsky teaches a system for performing a laser shock peening application with a laser on a surface of a workpiece, the system comprising: an enclosure configured to generate a laser (Col. 4 lines 43-46 laser system 232); an application device configured to apply the laser to a surface of a workpiece to perform the laser peening application (Col. 4 lines 49-51 end effector 300); and, an umbilical cord having a fiber optic cable arranged to provide the laser from the enclosure to the application device (Col. 4 lines 45-51 fiber-optic cable 244 may transmit (or transport) the laser beam from the laser system 232 to the end effector 300) but is silent on comprising a flexible outer sheath surrounding the fiber optic cable, wherein the flexible outer sheath is configured to prevent the fiber optic cable from bending to a radius in which the laser degrades as a result of bending of the fiber optic cable.
However, Olshowsky teaches comprising a flexible outer sheath surrounding the fiber optic cable, wherein the flexible outer sheath is configured to prevent the fiber optic cable from bending to a radius in which the laser degrades as a result of bending of the fiber optic cable (Col. 5 lines 1-10 The fiber optic cable 2 comprises in the present example a protective sleeve 7 a, 7 b).
Diwinsky and Olshowsky are considered to be analogous to the claimed invention because they are in the same field of laser peening. It would have been obvious to have modified Diwinsky to incorporate the teachings of Olshowsky to have a flexible sheath around the optic cable in order to protects it against external influences, in particular damage and undue bending (Olshowsky Col. 5 lines 1-10).
Regarding claim 2, Diwinsky and Olshowsky teach the system of claim 1, but Diwinsky  is silent on wherein the flexible outer sheath comprises a flexible metal conduit.
However, Olshowsky teaches the flexible outer sheath comprises a flexible metal conduit (Col. 1 lines 43-55 protective tube).
It would have been obvious to have modified Diwinsky to incorporate the teachings of Olshowsky to have the outer sheath be a flexible metal conduit in order to have no damaging forces act on the light guide with the light guide diameters used there (Olshowsky Col. 1 lines 43-55).
Regarding claim 3, Diwinsky and Olshowsky teach the system of claim 1, and Diwinsky teaches further comprising a verification stand (Col. 4 lines 35-45 controller 208), the verification stand disposed between the enclosure and the application device such that the fiber optic cable extends from the enclosure to the verification stand, and from the verification stand to the application device (Fig. 2 laser system 232  connected to controller 208 which connects to the end effector 300).
Regarding claim 4, Diwinsky and Olshowsky teach the system of claim 3, but Diwinsky is silent on wherein the flexible outer sheath extending between the verification stand and the enclosure comprises a flexible metal conduit.
However, Olschowsky teaches wherein the flexible outer sheath extending between the verification stand and the enclosure comprises a flexible metal conduit (Col. 1 lines 43-55 protective tube).
It would have been obvious to have modified Diwinsky to incorporate the teachings of Olshowsky to have the outer sheath extending between the verification stand and the enclosure be a flexible metal conduit in order to have no damaging forces act on the light guide with the light guide diameters used there (Olshowsky Col. 1 lines 43-55).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Diwinsky (US11273520)  and Olschowsky (US8628227) as applied to claim 1 above, and further in view of Lee (KR100800565) with citations made to attached machine translations.
Regarding claim 5, Diwinsky and Olshowsky teach the system of claim 4, but are silent on further comprising a second outer sheath extending between the verification stand and the application device.
However, Lee teaches further comprising a second outer sheath extending between the verification stand and the application device (Fig. 1 optical fiber 4 between machining head 2a and laser 1, having controller 260, Pg. 10 lines 385-410 optical fiber having an exterior portion 403 being a second sheath).
Diwinsky, Olshowsky, and Lee are considered to be analogous to the claimed invention because they are in the same field of laser peening. It would have been obvious to have modified Diwinsky and Olshowsky to incorporate the teachings of Lee to have a second outer sheath in order to have the radius of curvature of the optical fiber unit be secured within a safe range, and the degree of freedom is reliably guaranteed (Lee Pg. 10 lines 400-410).
Regarding claim 6, Diwinsky and Olshowsky teach the system of claim 5, but are silent on wherein the second outer sheath is different than the flexible outer sheath.
Lee teaches the second outer sheath is different than the flexible outer sheath (Pg. 10 lines 385-410  cladding having a low refractive index surrounding the core 401, being the flexible outer sheath, an exterior portion 403 made of stainless steel mesh surrounding the two edges of the cladding 402, being the second outer sheath).
. It would have been obvious to have modified Diwinsky and Olshowsky to incorporate the teachings of Lee to have a second outer sheath be different than the flexible sheath in order to have the radius of curvature of the optical fiber unit be secured within a safe range, and the degree of freedom is reliably guaranteed (Lee Pg. 10 lines 400-410).
Regarding claim 7, Diwinsky and Olshowsky teach the system of claim 6, wherein the second outer sheath comprises a mesh.
Lee teaches the second outer sheath comprises a mesh (Pg. 10 lines 385-410  an exterior portion 403 made of stainless steel mesh).
It would have been obvious to have modified Diwinsky and Olshowsky to incorporate the teachings of Lee to have a second outer sheath be mesh in order to have the radius of curvature of the optical fiber unit be secured within a safe range, and the degree of freedom is reliably guaranteed (Lee Pg. 10 lines 400-410).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761